04/022021DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some embodiments as described in the examples, does not reasonably provide enablement for  full scope of the present claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and 

The breadth of the claims: the claims are drawn to any ‘first organic compound’ in combination with a second organic compound that can form an exciplex. With only a structural limitation of “comprising a carbazole skeleton” on the first compound, the claim is extremely broad.
Amount of direction provided: while the specification gives a few examples of materials that might be capable of acting as a first organic compound, the specification does not provide meaningful guidance on the selection of first organic compounds to form an exciplex with the claimed second organic compounds. 
The existence of working examples: The instant application gives only a single working example of a device with a single first and second organic compound combination. This example does not provide direction to one of ordinary skill in the art to make and/or use the full scope of the claimed invention without undue experimentation.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2013/0240851) (Seo) in view of Kim et al. (US 2016/0351826) (Kim).

In reference to Claims 1-9, 11, 14-21, 23, 26 and 27-29, Seo teaches a light-emitting element which includes, between a pair of electrodes, a light-emitting layer (Seo [0008]) (corresponds to a first electrode, a second electrode and a light-emitting layer between the first electrode and the second electrode) and a hole transport layer (Seo [0009]);

wherein the light emitting layer contains a first organic compound having electron-transport property and a second organic compound that is a π-electron rich heteroaromatic compound including a carbazole derivative, e.g. a compound PCBBiF as shown below (Seo [0143] [0146] [0352] [0339]) (corresponds to wherein the light-emitting layer comprises a second organic compound that comprises a carbazole skeleton and a first organic compound); 

    PNG
    media_image1.png
    330
    347
    media_image1.png
    Greyscale

wherein the combination of the first organic compound and the second organic compound forms an exciplex (Seo [0008]) that emits fluorescence (Seo [0010]) (corresponds to wherein the first organic compound and the second organic compound form an exciplex);

wherein the first organic compound is an electron transport material that is a π-electron deficient nitrogen-containing heteroaromatic compound (Seo [0145; [0143]). 

Seo does not expressly state that the electron transport material (host material) has a benzofuro pyrimidine or a benzothieno pyridimine skeleton linked to a carbazole skeleton via a bivalent aromatic hydrocarbon group. 

With respect to the difference, Kim teaches an organic light emitting device wherein the light emitting layer comprises a hole transporting and an electron transporting compound, wherein the electron transporting compound is a pyrimidine derivative compound of formula 1 (Kim [0167]), specifically of formula 1-1 (Kim [0060]), as shown below

    PNG
    media_image2.png
    160
    269
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    131
    272
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    96
    277
    media_image4.png
    Greyscale

for example wherein in the formula 1-1, X1 is S (Kim [0011]), a2 is 0, a3 is 1 (Kim [0013]), b2 is 1, b3 is 1 (Kim [0017]) , R2 is hydrogen (Kim [0014]), L3 is biphenylene (for example formula 3-13) (Kim [0069]), and R3 is N-carbazole (for example formula 5-26) (Kim [0014] [0131]) (corresponds to the second organic compound comprising a second carbazole skeleton, bonded to a first divalent aromatic hydrocarbon group by a 9 position further comprising a benzothienopyrimidine skeleton).

Specifically, Kim teaches a compound of formula 1-1, compound 7 as shown below, that differs from the claimed compound only in the selection of the group L3.  


    PNG
    media_image5.png
    147
    266
    media_image5.png
    Greyscale

3 is a biphenylene represented by formula 3-13. Each of the disclosed substituents from the Markush groups of L3 are considered functionally fit for purpose and their selection would lead to obvious variants of the compound of formula 1-1 with comparable properties when used in a light emitting device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1-1 to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Kim further teaches that the compound of formula 1 has good thermal and electrical stabilities resulting in a device with high efficiency and long lifetime characteristics (Kim [0166]) and that the compound has improved electrical characteristics and thus the resulting device has lower driving voltage, high efficiency, high luminance and long lifespan characteristics [0040].  

Seo in view of Kim does not expressly teach that the resulting device emits delayed fluorescence. Seo does teach that the exciplex formed from the first organic compound and the second organic compound emits light via fluorescence (Seo [0010]) and further teaches that the exciples has an extremely small difference between singlet excited energy and triplet excited energy, a critical requirement of reverse intersystem crossing required for thermally activated delayed General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
 
For Claim 1, 14, and 26-29: Reads on a device of the claimed structure wherein PCBBiF is the first organic compound and the compound of formula 1-1 is the second organic compound and wherein there is delayed fluorescence.
For Claim 2: Reads on compound (200).  
For Claims 3 and 15: Reads on binding at the 9 position.
For Claim 4 and 16: Reads on 12 carbon atoms.
For Claim 5 and 17: Reads on 12 carbon atoms. 
For Claim 6 and 18: Reads on a biphenyldiyl.
For Claim 7 and 19: Reads on a 3-3’-biphenyldiyl.
For Claim 8 and 20: Reads on wherein the compounds have the claimed properties.
For Claim 9 and 21: Reads on an aromatic amine.
For Claim 11 and 23: At least the exciplex reads on a fluorescence substance.

In reference to Claim 10 and 22, Seo in view of Kim teaches the organic light-emitting element as described above for claim 1. Seo further teaches that emission of the exciplex is longer in st or second compound (Seo Fig 1B). Seo does not directly state that this is caused by the claimed relationship between the triplet states of the materials, however the ordinarily skilled artisan would immediately see that the triplet energy levels of materials are in direct relationship with the phosphorescent emission bands of those materials.

In reference to Claims 12-13 and 24-25, Seo in view of Kim further teaches the use of the organic light-emitting element as described above for claim 1 and includes it in several devices that include various controlling (Seo [0206], [0218], [0372], etc.)  and switching portions (Seo  [0206], [0218], [0230], [0232], [0234], [0240], etc.) in devinces including display devices (Seo [0201] etc) (corresponds to a lighting device or light emitting device comprising the light emitting element according to claim 1 and a switch or a unit configured to control the element and corresponds to a display device or an electronic device comprising the light-emitting element according to claim 1 and a switch or unit configured to control the element). 
Response to Arguments

Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. 

Concerning the outstanding rejections under 35 USC 112(a), Applicant argues that the inclusion of the recitation of “wherein the first organic compound comprises a carbazole skeleton” overcomes the outstanding rejection as the invention as amended is clearly enabled by the 

Applicant’s arguments with respect to claim(s) 1-29 as rejected over Ogita in view of Kim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789